Opinion op the Court by
Judge Settle
Reversing.
It appears from the record in this court that the appellant, American Pure Food Company, was tried, convicted and fined $100.00 under an indictment in the Elliott Circuit Court charging identically the same offense as that charged against the appellants in the two cases of Josselson Brothers v. Commonwealth, this day decided.
The sale of the whiskey, for which appellant was indicted was made in Catletisburg, its place of business, under the same circumstances that attended the sales of whiskey made by the Josselson Brothers in the cases supra. Upon the facts presented we must hold as in those cases that the conviction of appellant was unauthorized, and as the one opinion in those cases must control in this case, it is deemed unnecessary to here state the reasons compelling us to reverse the judgment of which appellant, American Pure Food Company, complains. Wherefore, the judgment is reversed and cause remanded for further proceedings consistent with the opinion.